Citation Nr: 0524335	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  97-06 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

(The issues of entitlement to service connection for 
blepharospasm of the right eyelid and an increased evaluation 
for photocoagulation of the retina with residual serous 
detachment of the right eye, currently evaluated as 30 
percent disabling are the subject of a separate appellate 
decision.)


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to July 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The record discloses that the Board remanded this matter to 
the RO in May 1998 for further evidentiary development.  In 
an April 2000 decision, the Board denied the veteran's 
claims.

The veteran appealed this denial to the United States Court 
of Appeals for Veterans Claims (Court) in October 2000.  In 
March 2001, the Court vacated and remanded the April 2000 
decision in its entirety for adjudication of the issues 
addressed therein pursuant to the Veterans Claims Assistance 
Act of 2000. 

A May 2003 Board decision which in part denied service 
connection for hearing loss was vacated and remanded by an 
October 2003 Court decision, to the extent it denied service 
connection for hearing loss.  The issue of service connection 
for bilateral hearing loss was the subject of a Board remand 
dated November 2004.  That development having been completed, 
this claim now return again before the Board.

Regarding the claims of service connection for blepharospasm 
of the right eyelid and an increased evaluation for 
photocoagulation of the retina with residual serous 
detachment of the right eye, the veteran is represented by 
service organization.  As such these issues are the subject 
of a separate appellate determination.


FINDINGS OF FACT

The veteran's bilateral hearing loss is not of service origin 
and is not related to any incident of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during service nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the pertinent rating decisions, a statement of the case 
dated January 1997, VCAA letters April 2002 and June 2003, 
and supplemental statements of the case dated May 2001, 
November 2001, July 2003, and April 2005.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  He was also informed of what 
evidence VA would obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran has received numerous VA examinations 
during the course of this appeal.  

The Board notes the veteran was notified of the VCAA 
subsequent to the appealed decision in violation of the VCAA 
and was not specifically informed to furnish copies of any 
pertinent evidence in his possession not previously submitted 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  

VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Background

The veteran's service medical records are negative for any 
complaints or diagnosis of hearing loss.  At the time of his 
induction examination, in March 1972, the veteran's hearing 
acuity was evaluated on audiological evaluation.  Pure tone 
thresholds, in decibels, were recorded as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
--
10
LEFT
15
10
5
--
10

On separation examination, conducted in July 1979, the 
veteran reported no history of complaints relative to hearing 
acuity.  The medical examination report indicated that 
hearing acuity was evaluated on audiological evaluation for 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
10

Pure tone thresholds were also evaluated at the 6000 Hertz 
frequency as 0 for the right ear, and 10 decibels for the 
left ear.

The veteran was seen periodically throughout the course of 
this appeal with complaints of problems with his hearing.  

The record discloses that the veteran underwent a VA 
examination in October 1996.  The medical examination report 
indicates that the veteran complained of a history of 
decreased hearing of approximately four months in duration.  
The veteran also reported a history of bleeding from his 
ears, in addition to earaches, and noise exposure.  He noted 
that he was a radio operator while in service, and that he 
was exposed to loud static noise.  He also reported exposure 
to generators and rifle fire.  The veteran denied any history 
of medical treatment of the ears or for hearing acuity.  On 
audiological examination, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
30
LEFT
20
15
25
30
40

The average pure tone threshold recorded for the right ear 
was 23 decibels, and 28 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear, and 80 percent in the left ear.  Speech 
discrimination as measured by live voice presentation was 
evaluated as 92 percent, bilaterally.  The examiner noted 
that medical follow-up was not indicated.  The diagnostic 
impression was hearing acuity within normal limits in the 
right ear, with mild high frequency sensorineural hearing 
loss in the left ear.  In the assessment, the examiner 
indicated that the thresholds obtained during audiometric 
evaluation were felt to be a fair representation of true 
organic acuity.  It was further noted that speech 
discrimination scores obtained with live voice presentation 
were felt to be a better indication of the veteran's true 
discrimination ability.  The report notes that periodic 
hearing evaluations, and use of ear protection during 
exposure to noise was recommended.

In correspondence, dated in March 1997, the veteran stated 
his belief that his current bilateral hearing loss had its 
onset during service.  He reported a history of noise 
exposure during service, to include generators, teletype 
machines, key punch machines, and heavy equipment that was 
constantly in use.

The veteran was privately evaluated in June 1998.  In his 
report, G.K., M.D. F.A.C.S., indicated the veteran exhibited 
slight improvement in hearing acuity on audiometric 
evaluation.  It was noted that earlier (June 1998) evaluation 
results for pure tone average and speech recognition testing 
did not agree.  Speech discrimination was evaluated as 96 
percent for the left ear, and 100 percent for the right ear.  
In the clinical assessment, it was noted that findings on 
examination showed slight to moderate hearing loss in the 
left ear.  In this context, the examiner noted that a minimal 
loss could cause an absence of otoacoustic emissions (OAE) on 
the left side.  It was further noted that OAE on the right 
side were evaluated as normal, and that this was indicative 
of the presence of normal hearing associated with the right 
ear.  Auditory brain responses (ABR) recorded on examination 
were noted not to be consistent with the presence of an 
acoustic tumor.  ABR testing results showed the pure tone 
threshold to be at approximately 30 decibels, but slightly 
lower on the left side, with the right side noted to be 
normal.

During VA examination in July 1998, the veteran reported 
difficulty hearing in both ears, with the onset of ringing in 
the ears.  He reported that these symptoms increased in 
severity whenever the speaker is not within his line of 
vision, or when he is exposed to background noises.  The 
veteran reported a history of noise exposure to artillery, 
helicopters, and generators while in service.  The report 
notes that the veteran denied a history of recreational and 
occupational noise exposure. On the audiological evaluation, 
pure tone thresholds, in decibels, were recorded as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
100
90
95
105
110
LEFT
110
110
110
110
110

The average pure tone threshold for the right ear was 100 
decibels, and 110 decibels for the left ear.  A notation of 
"N/R" was indicated relative to speech recognition ability of 
the right and left ears.  It was noted that the pure tone 
average and speech recognition test results disagreed.  
Otoscopic evaluation was within normal limits. The examiner 
noted findings of suprathreshold response with pure tone 
audiometry, speech recognition testing with 60 decibels and 
pure tone responses averaging 110 decibels.  In his 
assessment, the examiner indicated that the veteran could 
have high frequency hearing loss as a result of military 
noise exposure.  It was noted that results obtained in 
connection with this examination could not be used for rating 
purposes due to the pure tone average and speech recognition 
test results.

The veteran was afforded further VA audiometric examination 
in July 1999.  The medical report indicates that the veteran 
complained of decreased hearing acuity bilaterally.  The 
veteran noted no significant change in his audiometric 
history since his earlier (October 1996) examination.  The 
veteran reported periodic episodes of tinnitus, which lasted 
a few minutes. On audiometric evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
25
LEFT
10
15
25
30
35

The average pure tone threshold loss for the right ear was 21 
decibels, and 26 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in both the right and left ears.  The examiner indicated that 
audiometric evaluation showed hearing for the right and left 
ears to be within normal limits.

In his assessment, the examiner indicated that initial test 
results were elevated for speech recognition and for pure 
tone thresholds.  It was noted that the veteran was 
reinstructed, and that the results documented in the context 
of this evaluation were felt to represent true organic acuity 
bilaterally.  With respect to the findings recorded during 
the October 1996 examination, the examiner commented that 
today's results were much better than those obtained on 
October 3, 1996 and are felt to be a true organic 
representation of the veteran's hearing ability.

In an addendum to this report, dated in August 1999, the 
examiner indicated that a review of the recorded medical 
history demonstrated that the veteran's hearing acuity was 
within normal limits at the time of his enlistment 
examination in March 1972, and upon his release from service 
in July 1979.  It was further noted that a VA examination, 
conducted in October 1996, yielded audiometric results that 
were suggestive of normal hearing in the right ear, and mild 
high frequency sensorineural hearing loss in the left ear.  
With respect to the July 1998 audiometric findings, it was 
noted that these findings were thought to represent 
suprathreshold, and could not be used for rating purposes.  
In this context, it was noted that speech recognition testing 
and pure tone averages were not in agreement.  Further, it 
was noted that the most recent VA audiometric evaluation, in 
1999, yielded results that were "good-to-fair bilaterally, 
although initial results were elevated.  Following 
reinstruction, speech recognition and pure tone averages were 
obtained at levels noted to be within normal limits, with 
excellent speech discrimination.  It was the examiner's 
impression that these results were representative of the 
veteran's true organic hearing acuity bilaterally.

The veteran was seen at the VA audiological clinic in 
September 2000 and January 2001.  The September 2000 report 
indicates that the audiological examination showed mild to 
severe sloping sensorineural hearing loss in the right ear 
and moderate to severe sloping sensorineural hearing loss in 
the left ear.  The January 2001 report indicates the veteran 
was reexamined due to invalid audiometric scores obtained in 
conjunction with the September 2000 examination.  On 
examination, pure tone thresholds were within normal limits 
in the right for all frequencies.  Mild hearing loss was 
assessed in the left ear at the 3000 and 4000 Hertz 
frequencies. Speech recognition ability was evaluated as 100 
percent for both ears.  On audiometry evaluation in February 
2001, the veteran was evaluated with mild to severe sloping 
sensorineural hearing loss in the right ear, and moderate to 
severe sloping sensorineural hearing loss in the left ear.  
Speech discrimination ability was 100 percent, bilaterally.

A May 2002 VA examination report indicates the veteran 
reported a history of hearing loss over the past 23 years, 
attributed to noise exposure during service.  He complained 
of difficulty understanding conversational speech and 
television.  On audiometric evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
30
LEFT
20
25
30
30
40

The average pure tone threshold for the right ear was 23 
decibels, and 31 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 68 percent 
in the right ear and 72 percent in the left ear.  Tympanogram 
revealed the middle ear to be normal.  Bone conduction scores 
were consistent with air conduction scores and confirmed 
sensorineural hearing loss.  The diagnostic impression was 
mild sensorineural hearing loss at 4000 Hertz in the right 
ear, and from 2000 Hertz to 8000 Hertz in the left ear.

In his assessment, the audiologist noted that he reviewed the 
recorded medical history.  In this regard, he indicated that 
clinical evidence showed no evidence of hearing loss upon 
entry into service or at the time of separation.  It was 
noted that post service evaluation had shown hearing loss.  
The audiologist noted that some audiometric test scores 
recorded in conjunction with private and VA examinations were 
not reliable indicators of the veteran's hearing acuity.

In particular, it was noted that private and VA examinations 
conducted between 1996 and 1998, which relied on the 
veteran's responses, did not yield reliable assessments of 
hearing acuity.  These testing results showed discrepancies 
between speech discrimination and pure tone thresholds.  The 
audiologist noted that reinstruction and subsequent 
evaluation would yield improved test scores.  He concluded 
that the 1998 non-behavioral test, which assessed hearing 
levels based on brain activity in response to sound, offered 
the more reliable assessment of the veteran's hearing. T hat 
examination showed normal hearing in the right ear, and 
possible mild to moderate hearing impairment in the left ear.  

Initial audiometric results obtained on subsequent 
examination in 1999 showed hearing loss.  After 
reinstruction, test scores improved, showing normal hearing 
in the right ear with mild hearing loss in the left ear.  
These results were consistent with the 1996 scores, and were 
determined by the audiologist to reflect a more reliable 
assessment of impairment.  Subsequent audiometric evaluation 
conducted in 2000 and on current examination were not 
considered highly reliable.  Initial audiometric results were 
noted to demonstrate greater hearing loss, and were 
considered invalid by the examining audiologists based upon 
the veteran's ability to repeat words at normal levels and 
demonstrable improvement in audiometric scores after 
reinstruction with test results of mild hearing loss in both 
ears.

It was the audiologist's overall impression that those test 
results showing moderate or greater hearing loss were 
unreliable when considered in light of results obtained on 
non-behavioral evaluation that were suggestive of better 
hearing, in addition to the veteran's ability to repeat words 
at a better level than pure tone threshold responses would 
indicate.  It was noted that findings made in conjunction 
with the 2002 examination were consistent with this observed 
examination pattern in that responses to threshold tones 
improved.  The final audiometric results obtained were 
determined to be reliable.  The audiologist concluded that 
the evidence did not support a finding of hearing loss due to 
noise exposure in service.

In a separate opinion, dated in September 2002, the 
audiologist stated that it was not likely the veteran's 
demonstrated hearing loss was due to noise exposure during 
service.

In a March 2003 addendum, an opinion was obtained from a 
specialist in ear disorders.  Based upon a review of the 
audiometry and clinical findings, it was the physician's 
opinion that the veteran's hearing loss was not the result of 
noise exposure in service.

A further VA audiological examination of the veteran was 
conducted in May 2004.  At that time, the veteran reported 
bleeding periodically from both ears.  Otoscopy was 
unremarkable for both ears.  Veteran reported occasional ear 
pain or sensitivity in both ears.  He also reported 
occasional dizziness, and that he often felt unsteady and 
unbalanced.  He also reported intermittent bilateral 
tinnitus.  Tympanometry results were normal.

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
35
35
LEFT
25
30
35
40
40

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
The veteran was diagnosed with sensorineural hearing loss of 
combined types, dizziness, and tinnitus.  The examiner 
indicated that standard audiometric procedures indicated a 
hearing loss that was greater than a normal age related 
hearing loss.  The examiner indicated that these findings, 
along with a severe score on the Hearing Handicap Inventory, 
indicated that the veteran had a hearing impairment that is 
disabling, making it hard for the veteran to function in 
daily living activities.

The veteran received a further examination and review of his 
records by a VA audiologist in March 2005.  At that time, it 
was noted that the veteran's seperation examination in 1979 
was of prime importance, in that it demonstrated that the 
veteran's hearing was within normal limits bilaterally from 
500Hz to 6000Hz.  The examiner noted that this, above all 
else, indicated that any possible hearing loss that the 
veteran had experienced since his time in service is less 
likely as not due to noise exposure or other events while in 
the military.  The examiner further indicated that if any 
other examinations from later dates, such as those from the 
1990s, indicated the presence of hearing loss, it is likely 
that such loss resulted from events after military service in 
the 1970s.

The examiner further indicated that it was difficult to 
determine from the record whether the veteran currently had 
hearing loss, and if so, what the severity of that hearing 
loss was.  The examiner noted that VA examinations from 1996, 
1998, and 1999, and an evaluation from a private physician in 
1998, yielded results that were determined to be unreliable 
in nature.  VA examinations conducted in 2000 and 2002 also 
yielded results which were unreliable in nature.  

It was noted an examination from May 2004 again yielded 
results which were at first considered unreliable in nature, 
but after extensive re-instruction and re-testing, results 
were obtained which were relatively consistent, and which 
could be considered fairly reliable in nature.  These results 
indicated a mild loss in the right ear for 2000, 3000, and 
4000Hz, and a mild loss at the left ear from 1000 to 8000Hz.  

The examiner noted that results that day indicated a mild 
clinical loss at 4000Hz for the right ear, although within 
normal limits overall, and a mild loss in the left ear at 
500, 3000, and 4000Hz.  The examiner indicated that these 
results were considered the most reliable that had been 
obtained for the veteran since he had been evaluated at that 
VA clinic.  The examiner indicated that, therefore, it can be 
stated that, as of 2004, the veteran did likely demonstrate 
some mild clinical hearing loss bilaterally, but in light of 
the normal 1979 results, the mild loss of 2004, and today, it 
is not likely due to any military related events from 25+ 
years earlier.  The examiner stated that, given the 
unreliable nature of the veteran's responses for all the 
other tests present in records from 1996 to 2002, none of 
those tests can be considered reliable indicators of whether 
or not hearing loss was present at that time, and if so, to 
what degree.  Also, the examiner opined that, even if any of 
the test reports from 1996 to 2002 suggested that some degree 
of hearing loss was suspected, the examiner indicated that 
the normal test results of 1979 indicated that any potential 
loss was not likely due to noise exposure in the military.

Examination noted tinnitus reported as present over the past 
17 years; the examiner opined that the tinnitus was at least 
as likely as not due to noise exposure in the military.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
30
LEFT
30
25
25
30
35


The average pure tone threshold for the right ear was 26 
decibels, and 29 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 88 percent in the left ear.  The 
examiner noted that, under VA regulations, the veteran had 
hearing within normal limits in the right ear, and a mild 
sensorineural hearing loss in the left ear, as well as 
tinnitus.

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131.  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a neurological disease, such as 
sensorineural hearing loss, becomes manifest to a degree of 
at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

Lay statements are considered to be competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury.  However, when the determinative issue involves 
a question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The veteran does not possess 
any specialized training and it is not contended otherwise.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this regard, the Board notes that every medical opinion of 
record indicates that it is not likely that the veteran's 
hearing loss is related to service.  Specifically, the Board 
notes the May 2002 report of VA examination, in which the 
examiner indicated that the evidence did not support a 
finding of hearing loss due to noise exposure in service.  In 
September 2002 VA audiologist opined that it was not likely 
that the veteran's demonstrated hearing loss was due to noise 
exposure in service.  

A March 2003 opinion is to the effect that the veteran's 
hearing loss was not the result of noise exposure in service.  
Most recently in March 2005 a VA examiner indicated that the 
mild hearing loss which the veteran had was not likely 
related to service.  In light of these opinions, and all 
evidence of record, including the veteran's normal 
audiological findings upon seperation from service, the Board 
finds that the bilateral hearing loss is not of service 
origin or related to any inservice noise exposure.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
service connection claim for hearing loss must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


